Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 06, 2019

The Court of Appeals hereby passes the following order:

A19A2441. MARCUS MOORE v. THE STATE.

      A jury found Marcus Moore guilty of two counts of malice murder and other
crimes.1 Moore subsequently filed a pro se motion for out-of-time appeal, which the
trial court dismissed. Moore appealed this ruling, and the appeal was transmitted to
this Court.2
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring). Accordingly, Moore’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.




      1
        Rather than proceeding to the penalty phase of the trial, Moore entered a
negotiated plea to a life sentence. The Supreme Court addressed the validity of the
sentence in Moore v. State, 293 Ga. 705 (749 SE2d 660) (2013).
      2
        Moore’s notice of appeal purports to direct the appeal to the United States
Court of Appeals for the Eleventh Circuit. But the notice of appeal also provides that
“[t]he Court of Appeals of Georgia[] has jurisdiction over this appeal.” We have
construed this notice of appeal liberally as we are required to do. See OCGA § 5-6-
30.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/06/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.